Citation Nr: 1440531	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-30 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic low back pain, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicide exposure.

5.  Entitlement to service connection for benign hypertrophy of the prostate, to include as due to exposure to herbicide exposure.

6.  Entitlement to service connection for arthritis of the joints.

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Anne E. Schulte, Attorney


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record (See June 2013 statement by the Veteran and his wife), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 
FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran had Navy service, that he set foot in Vietnam, or that he was otherwise exposed to herbicide agents, including Agent Orange.  

2.  By a June 2004 rating decision, the RO denied service connection for chronic low back pain.  The Veteran did not appeal that decision or submit new and material evidence.

3.  Evidence received since the June 2004 rating decisions is new, but it does not raise a reasonable possibility of substantiating the claim of service connection for chronic low back pain.

4.  The Veteran's hypertension is not causally or etiologically related to his period of active service; the Veteran's symptoms of hypertension were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.

5.  The Veteran's diabetes mellitus, type 2, is not causally or etiologically related to his period of active service, to include as due to herbicide exposure.

6.  The Veteran's benign hypertrophy of the prostate is not causally or etiologically related to his period of active service, to include as due to herbicide exposure.

7.  The Veteran's joint arthritis is not causally or etiologically related to his period of active service; the Veteran's symptoms of a joint arthritis were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.

8.  The Veteran's tinnitus was incurred during active service and symptoms have been continuous since separation. 

9.  The Veteran's restless leg syndrome was not incurred in or causally or etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.  The June 2004 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has not been received since the June 2004 rating decision to reopen the Veteran's claim for service connection for chronic low back pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for benign hypertrophy of the prostate have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  The criteria for service connection for joint arthritis have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for entitlement to service connection for a back disability was denied in June 2004 because the condition was not shown to have been incurred in or caused by military service.  

Since June 2004, updated treatment records have been associated with the claims file, to include VA and private treatment.  The records show continued treatment for chronic low back pain.  The new evidence also reflects the Veteran's opinion that his low back pain is a result of parachute jumping during service, which was addressed in the June 2004 decision.

Therefore, the additional evidence received since the June 2004 rating decision has not been previously submitted to VA.  However, the evidence only provides additional treatment records for low back pain, which the Veteran relates to service.  Such evidence is redundant and does not raise a reasonable possibility of substantiating the claim for service connection for chronic low back pain.  As a result, the evidence is not found to be new and material, and the claim for entitlement to service connection for chronic low back pain is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This list includes arthritis; cardiovascular-renal disease, including hypertension; and other organic diseases of the nervous system.

Also relevant to this claim, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange. 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).  This list includes type 2 diabetes mellitus, coronary artery disease, and prostate cancer.

Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

The NAS published its initial findings in 1993, and then, beginning in 1996, has published biennial reviews.  After reviewing the NAS findings and other information, VA has periodically updated its regulations.  In addition, VA has published notice, in the Federal Register, of diseases determined not to be associated with exposure to herbicide agents on several occasions.  See 77 FR 47924, 47926 (August 10, 2012).  In August 2012, the question of whether the available evidence was sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides was addressed.  The VA Secretary found that the credible evidence against an association between herbicide exposure and hypertension outweighed the credible evidence for such an association.  Consequently, he determined that a positive association did not exist between hypertension and exposure to Agent Orange.  Id. at 47927.

Moreover, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Coronary Artery Disease, Hypertension, Type 2 Diabetes Mellitus, and Benign Hypertrophy of the Prostrate
 
The Veteran testified that he traveled to Vietnam between December 1967 and March 1968.  He indicated that he had been serving in the Panama Canal Zone and was assigned to the Navy because he was a "jungle expert" and was flown to Vietnam to install equipment in trees that would detect approaching troops.  The Veteran stated he was in Vietnam for approximately two or three weeks.  He was then flown back to the Canal to continue working with the Navy.  Based on this reported trip to Vietnam, the Veteran asserts he was exposed to herbicides that caused his coronary artery disease, hypertension, diabetes mellitus, and benign hypertrophy of the prostate.
 
As stated, diabetes mellitus, type 2; coronary artery disease; and prostate cancer have all been associated with exposure to herbicides for the purposes of presumptive service connection.  Such an association has not been identified with regards to hypertension.  Moreover, the Veteran's prostate condition is benign; only prostate cancer is identified as a disease associated with herbicide exposure.  Therefore, only diabetes mellitus, type 2, and coronary artery disease will be considered under the herbicide presumption.  

However, the Board finds that the most probative evidence does not show the Veteran stepped foot on the landmass of Vietnam or that the Veteran had actual exposure to herbicide agents.  Personnel records reflect the Veteran's only foreign service was in Panama, and his military occupational specialty was an indirect infantry fire crewman.  There is no indication that the Veteran was transferred to the Navy, as reflected in his DD-214 from the Army which encompasses all his active service.  There is also no indication or training involving sensor installation.  In short, the evidence simply does not support the Veteran's assertion that he stepped foot on the landmass of Vietnam in order to apply presumptive service connection under 38 C.F.R. § 3.309(e).  Furthermore, neither the Veteran nor the record reflects any direct contact with herbicide agents during service.  Nevertheless, the Board must also consider entitlement to service connection on alternative bases.  See Combee, 34 F.3d at 1043.

In this regard, coronary artery disease and hypertension are both considered chronic diseases under 38 C.F.R. § 3.303(b).  

The evidence shows the Veteran underwent a cardiac consultation in August 2003 due to progressive chest pain.  He indicated he had chest pain for "a while," but his symptoms had worsened in the previous year.  VA treatment from 2004 and 2005 reflect treatment for chest pain and a history of coronary artery disease.  Private treatment records from 2006 also document the Veteran's report of chest pain and history of hypertension.  A stress test revealed ischemia of the anterior, anteroseptal and anterolateral regions of the left ventricle.  More recently, in 2009, the Veteran again sought treatment for chest pain and hypertension.  In 2010 VA treatment records, the Veteran's blood pressure was slightly elevated, and his medications were increased.  

The Veteran did not refer to any in-service injuries or symptomatology when seeking treatment at private facilities or through VA.  Such histories reported by the Veteran for treatment purposes are of more probative value than more recent assertions and histories given for VA disability compensation purposes and tend to show there were no recurring or continuous manifestations of the Veteran's coronary artery disease and hypertension since separation.  
The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Here, the Veteran's service treatment records are absent for any complaints related to heart conditions or high blood pressure.  Indeed, his heart was found to be clinically normal at separation in 1968.  The Veteran also denied shortness of breath, pain or pressure in chest, palpitation or pounding heart, and high or low blood pressure on his report of medical history.  

Next, the Board will address the Veteran's diabetes mellitus, type 2, on a direct basis.  VA treatment records reflect a diagnosis of diabetes mellitus.  Medication and sugar testing materials have also been provided.  However, a review of the Veteran's service treatment records are negative for any symptoms related to diabetes mellitus, type 2.  His genitourinary system was found to be clinically normal on the 1968 separation examination.  He also denied sugar or albumin in his urine.  

Similarly, with regard to the Veteran's benign hypertrophy of the prostate, diagnosed by VA in 2008, a review of the Veteran's service treatment records shows no treatment for, or complaints related to any prostate disability.  Again, the Veteran's genitourinary system was found to be clinically normal at separation.  
Aside from his alleged exposure to herbicides, the Veteran has not provided any indication of any in-service occurrence related to his diabetes mellitus, type 2, or his benign hypertrophy of the prostate.  Instead, the evidence shows the Veteran's conditions were not identified until decades after separation from service.  
Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Therefore, after careful review of the medical and lay evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for coronary artery disease; hypertension; diabetes mellitus, type 2; and benign hypertrophy of the prostate.  The evidence does not show exposure to herbicide or that any chronic disease developed during service or within one year of separation.  Indeed, there is no indication of any in-service occurrence related to these four conditions.  Consequently, the Board finds that a preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not applicable.  As a result, the claim must be denied as to the issue of entitlement to service connection for coronary artery disease, hypertension, diabetes mellitus, and benign hypertrophy of the prostate.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Joint Arthritis

The Veteran contends that he has arthritis in all joints due to service.  The Veteran has not identified any specific in-service injury or occurrence on which to base service connection.

To begin, arthritis is considered a chronic disease under 38 C.F.R. § 3.303(b).  Although the Veteran indicated that his disability began in 1967 (during service) when filing his claim, service treatment records are absent any complaints or treatment related to arthritis or any other joint problems.  Specifically, the Veteran's musculoskeletal system was found to be clinically normal at separation, and he denied arthritis or rheumatism as well as bone, joint, or other deformity.  After service, VA treatment records from August 2009 show the Veteran was provided medication for osteoarthritis.  Private treatment records are also absent any complaint of joint arthritis.  Indeed,  there is no reference to any in-service injury or disease within any post-service medical records.

Therefore, the most probative evidence of record does not reflect a nexus between an in-service incurrence and the Veteran's reported joint arthritis.  The evidence also does not show the Veteran's symptoms have been chronic during service or continuous since separation from service.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for joint arthritis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  


Tinnitus

The Veteran has reported bilateral tinnitus since serving in the military due to exposure to constant weapons fire.  When filing his claim, the Veteran indicated that he began experiencing tinnitus in 1967.

At the outset, the Board notes that the Veteran is competent to testify to in-service acoustic trauma and post-service symptoms of tinnitus because the symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).

The Veteran's DD-214 indicates that he served as an infantry indirect fire crewman.  As a result, military noise exposure is conceded.

However, service treatment records are absent any complaints of tinnitus, and at the Veteran's May 1968 separation examination, his ears were found to be clinically normal.  Moreover, the Veteran denied ear, nose, or throat trouble at separation.  Post-service treatment records are also absent any complaint or treatment for tinnitus. 

In February 2010 the Veteran was afforded a VA audio examination.  He reported constant bilateral tinnitus that sounded like crickets.  He reported symptoms persisted since serving in the military.  The examiner concluded that an opinion with regard to service connection for tinnitus was not possible without resorting to mere speculation, asserting that follow-up ENT needed to be completed.   

After review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records, to include his assignment as an infantry indirect fire crewman.  Although the Veteran denied ear trouble in service, post-service treatment and statement have consistently reflected that he experienced tinnitus during service and experiences it today.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible. 

The Board emphasizes that tinnitus is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, whether the Veteran had a diagnosis of tinnitus at separation is not dispositive in deciding the claim.  Here, the Veteran has consistently provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Restless Leg Syndrome 

The Veteran contends that he has restless leg syndrome due to military service, but he has not specified an in-service occurrence on which to base service connection.

The record reflects a diagnosis of restless leg syndrome, with the Veteran being provided medication to control symptoms.  Specifically, February 2010 VA treatment records reflect the Veteran was provided medications at bedtime for restless legs.  Indeed, an September 2006 private record from a sleep specialist identified periodic limb movement disorder and documented the Veteran's report of having abnormal leg movements.  

However, service treatment records are absent any complaints or symptoms related to restless leg syndrome.  At the Veteran's separation examination, he specifically denied cramps in his legs, frequent trouble sleeping, or any bone joint or other deformity.  Furthermore, the Veteran's lower extremities and neurologic system were found to be clinically normal.

Therefore, while the Veteran has a current diagnosis of restless leg syndrome and medication to treat symptoms, there is simply no indication of any in-service injury or disease.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for restless leg syndrome, and the claim must be denied.  Again, because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a June 2009 letter to the Veteran.  The letter specifically informed the Veteran of the evidence necessary to substantiate the claim with regard to new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, personnel records, private treatment records, VA treatment records, and statements in support of the claim by the Veteran and his representative.  

VA has only provided an examination with regard to the Veteran's hearing conditions.  Herein, service connection for tinnitus has been granted.

The Veteran was not provided an examination with regard to the remaining issues on appeal.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As explained in further detail above, there is no competent and credible evidence that the Veteran had hypertension; diabetes mellitus, type 2; a prostate condition; joint arthritis; or restless leg syndrome during service, or even decades after his discharge.  Moreover, the Board recognizes that the third prong of McLendon, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  However, with regard to the aforementioned disabilities, there is simply no objective evidence of a current disability that is associated with an in-service injury or event.  As such, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion.  
 
Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

	




















	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for chronic low back pain is denied.

Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as due to exposure to herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicide exposure, is denied.
 
Entitlement to service connection for benign hypertrophy of the prostate, to include as due to exposure to herbicide exposure, is denied.

Entitlement to service connection for arthritis of the joints is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for restless leg syndrome is denied.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


